Exhibit 10.6

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG

2012 OMNIBUS INCENTIVE COMPENSATION PLAN

RSU AWARD AGREEMENT

This RSU Award Agreement (this “RSU Agreement”) sets forth the terms and
conditions of an award (this “Award”) consisting of restricted stock units that
settle in Shares and/or cash (the “RSUs”) granted to you under the Allied World
Assurance Company Holdings, AG 2012 Omnibus Incentive Compensation Plan (the
“Plan”). Allied World Assurance Company Holdings, AG (the “Company” or “Allied
World”), and you agree as follows:

1. The Plan. This Award is made pursuant to the Plan, the terms and conditions
of which are incorporated in this RSU Agreement. Capitalized terms used in this
RSU Agreement (including the attached Glossary of Terms) that are not defined in
this RSU Agreement or in the attached Glossary of Terms shall have the meanings
set forth in the Plan. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the provisions of this RSU Agreement
(including the attached Glossary of Terms), the Plan shall govern and control.

2. Award. The number of RSUs subject to this Award (i.e., the aggregate
Cash-Settled RSUs and Share-Settled RSUs) is set forth at the end of this RSU
Agreement. Each RSU constitutes an unfunded and unsecured promise by Allied
World to deliver (or cause to be delivered) to you, subject to the terms of this
RSU Agreement, one Allied World Share (or cash equal to the Fair Market Value
thereof) on the applicable Delivery Date as provided herein. Until such delivery
of Shares, except as otherwise provided in Section 3, you have only the rights
of a general unsecured creditor, and no rights as a shareholder of Allied World.
THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND
THIS RSU AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE CHOICE OF FORUM
PROVISIONS SET FORTH IN SECTION 15.

3. Vesting and Delivery.

(a) Vesting. Except as provided in this Section 3 and in Sections 4 and 6, 25%
of the RSUs subject to this Award shall vest on each of the first, second, third
and fourth anniversaries of the Date of Grant specified at the end of this RSU
Agreement (each, a “Vesting Date”). Unless the Committee determines otherwise,
and except as provided in this Section 3 or in Section 6, if your employment
terminates for any reason prior to a Vesting Date, your rights in respect of all
of your then unvested RSUs shall terminate, and no Shares and/or cash shall be
delivered in respect of such RSUs.

(b) Delivery. Except as provided in this Section 3 and in Sections 4, 6 and 9,
on each applicable Delivery Date, the Company shall:

(i) issue or transfer to you, or cause to be issued or transferred to you, the
number of Shares underlying the Share-Settled RSUs that vested (if any) on the
applicable Vesting Date, and shall either (A) deliver, or cause to be delivered,
to you a certificate or certificates therefor, registered in your name; or
(B) cause such Shares to be credited to your account at a third-party stock plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration



--------------------------------------------------------------------------------

of outstanding Awards under the Plan. You shall be deemed the beneficial owner
of the Shares at the close of business on the applicable Vesting Date and shall
be entitled to any dividend or distribution that has not already been made with
respect to such Shares if the record date for such dividend or distribution is
after the close of business on such Vesting Date; and

(ii) transfer to you, or cause to be transferred to you, an amount of cash equal
to the aggregate Fair Market Value of the Shares underlying the Cash-Settled
RSUs that vested (if any) on the applicable Vesting Date, determined as of such
Vesting Date.

(c) Death or Termination Due to Disability. Notwithstanding any other provision
of this RSU Agreement, but subject to Section 6(b), if you die or are terminated
due to Disability prior to any Vesting Date, and provided your rights in respect
of your RSUs have not previously terminated, then in lieu of delivery on the
applicable Delivery Date and any subsequent Delivery Dates, the Shares and /or
cash corresponding to your outstanding RSUs shall be delivered to you or your
estate or beneficiaries, as applicable, as soon as reasonably practicable after
the date of your death or termination due to Disability, as applicable, and
after such documentation, as may be requested by the Company or third-party
stock plan administrator, is provided to the Company or such third-party stock
plan administrator, as applicable, but in no event later than March 15 of the
calendar year immediately following the year in which such death or termination
occurred. Such issuance or transfer or delivery of cash shall be on the terms
set forth in Section 3(b) applicable to Shares and/or cash deliverable on a
regularly scheduled Delivery Date. Shares and/or cash delivered pursuant to this
Section 3(c) as a result of your termination due to Disability shall remain
subject to repayment under Section 6(b) until the regularly scheduled Delivery
Date for such Shares and/or cash. Except as otherwise provided in this
Section 3(c), all other conditions of this RSU Agreement shall continue to
apply.

(d) Termination without Cause or for Good Reason under Employment Agreement.
Notwithstanding any other provision of this RSU Agreement or the Plan, in the
event that you are party to an employment agreement with the Company that
provides that the vesting of any portion of your RSUs accelerates upon a
termination without cause or for good reason (as such terms are defined in such
employment agreement), then the provisions of such employment agreement shall
govern, including the definitions of “cause” and “good reason”. In the event of
such accelerated vesting, in lieu of delivery on the applicable Delivery Date,
the RSUs payable under this Section 3(d) shall be settled in Shares and/or cash
as soon as reasonably practicable following such termination without cause or
for good reason, but in no event later than March 15 of the calendar year
following such termination.

(e) Change of Control. Notwithstanding any other provision of this RSU Agreement
or the Plan, in the event of a Change of Control, the change of control
provisions of any employment agreement between you and the Company shall govern,
including the definition of “change of control” as provided in such agreement;
provided, however, that, notwithstanding the foregoing, in the event of a Change
of Control that satisfies the definition as provided in the Plan but does not
satisfy the definition of “change of control” as provided in such employment
agreement, the terms and conditions of Section 8 of the Plan shall govern. In
the event the vesting of your RSUs accelerates pursuant to such employment
agreement or if the vesting of

 

-2-



--------------------------------------------------------------------------------

your RSUs accelerates pursuant to Section 8 of the Plan upon a Qualifying
Termination within two years following a Change of Control, in lieu of delivery
on the applicable Delivery Date, the RSUs payable under this Section 3(e) shall
be settled in Shares and/or cash as soon as reasonably practicable following the
date on which such RSUs vest, but in no event later than March 15 of the
calendar year following the calendar year in which such RSUs vested.

4. Termination of RSUs and Non-Delivery of Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Sections 3 and 6, your rights in respect of your outstanding RSUs shall
immediately terminate, and no Shares and/or cash shall be delivered in respect
of such RSUs, if at any time prior to a Vesting Date your employment with the
Company terminates for any reason, or you are otherwise no longer actively
employed by the Company.

(b) Unless the Committee determines otherwise, and except as provided in
Sections 3 and 6, your rights in respect of your outstanding RSUs (whether or
not vested) shall immediately terminate, and no Shares and/or cash shall be
delivered in respect of such RSUs, if at any time prior to a Delivery Date:

(i) you attempt to have any dispute under this RSU Agreement or the Plan
resolved in any manner that is not provided for by Section 15;

(ii) any event that constitutes Cause has occurred;

(iii) you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Company and any such
Client or (C) Solicit any person who is an employee of the Company to resign
from the Company or to apply for or accept employment with any Competitive
Enterprise; or

(iv) you fail to certify to Allied World, in accordance with procedures
established by the Committee with respect to a Delivery Date that you have
complied, or the Committee determines that you have failed as of a Delivery Date
to comply, with all of the terms and conditions of this RSU Agreement. By
accepting the delivery of Shares and/or cash under this RSU Agreement, you shall
be deemed to have represented and certified at such time that you have complied
with all the terms and conditions of this RSU Agreement.

(c) Unless the Committee determines otherwise, if a Delivery Date in respect of
any of your outstanding RSUs occurs, and Shares and/or cash with respect to such
outstanding RSUs would be deliverable under the terms and conditions of this RSU
Agreement, except that you have not complied with the conditions or your
obligations under Section 4(b)(iv), all of your rights with respect to your
outstanding RSUs shall terminate without delivery of Shares or payment of cash
with respect thereto. In addition, except as otherwise required by law or with
the express prior written consent of the Board, you shall keep the amount of
this Award strictly confidential and you expressly agree that any breach of this
Agreement to keep such information confidential may result in forfeiture of this
Award and/or immediate termination of your employment.

 

-3-



--------------------------------------------------------------------------------

5. Repayment. If following the delivery of Shares and/or cash, the Committee
determines that all terms and conditions of this RSU Agreement in respect of
such delivery were not satisfied, your rights in respect of this Award shall
terminate immediately and entirely, and the Company shall be entitled to
receive, and you shall be obligated to pay the Company immediately upon demand
therefor, the Fair Market Value of the Shares and the amount of cash, if any,
received by you with respect to your Award, without reduction for any Shares
and/or cash applied to satisfy withholding tax or other obligations in respect
of such Shares and/or cash.

6. Retirement. (a) Notwithstanding any other provision of this RSU Agreement,
but subject to Section 6(b), if your Retirement Eligibility Date occurs prior to
any Delivery Date, and provided your rights in respect of your RSUs have not
previously terminated, then in lieu of delivery on such Delivery Date and any
subsequent Delivery Dates, the Shares and/or cash corresponding to your
outstanding RSUs shall be delivered to you, as soon as reasonably practicable
following your Retirement Eligibility Date, but in no event later than March 15
of the calendar year following your Retirement Eligibility Date. Such issuance
or transfer (or delivery of cash in lieu thereof) shall be on the terms set
forth in Section 3(b) applicable to Shares deliverable on a regularly scheduled
Delivery Date. Shares and/or cash delivered pursuant to this Section 6(a) as a
result of your reaching your Retirement Eligibility Date shall remain subject to
repayment under Section 6(b) until the regularly scheduled Delivery Date for
such Shares and/or cash. Except as otherwise provided in this Section 6(a), all
other conditions of this RSU Agreement shall continue to apply.

(b) Without limiting the application of Section 4(b) or Section 4(c), your
rights in respect of any outstanding RSUs that become vested solely by reason of
a Disability in accordance with Section 3(c) or Retirement Eligibility in
accordance with Section 6(a) shall terminate immediately if, following the
termination of your employment with the Company by reason of Disability or your
reaching your Retirement Eligibility Date and prior to a Delivery Date, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise, in which case no Shares and/or cash otherwise deliverable with
respect to such Delivery Date shall be delivered and, to the extent that Shares
and/or cash otherwise scheduled to be delivered on such Delivery Date have
already been delivered to you on an accelerated basis upon your termination of
employment due to Disability or upon your Retirement Eligibility Date, the
Company shall be entitled to receive, and you shall be obligated to pay the
Company immediately upon demand therefor, the Fair Market Value of the Shares
(determined as of such Delivery Date) and the amount of cash (to the extent that
cash was delivered to you) delivered with respect to such Delivery Date without
reduction for any Shares and/or cash applied to satisfy withholding tax or other
obligations in respect of such Shares and/or cash.

7. Recoupment of this Award. (a) In the event you are subject to Section 16(a)
of the Exchange Act and engage in any act of fraud or intentional misconduct
that, in each case, contributes materially to any financial restatement of
Allied World, any previously vested and

 

-4-



--------------------------------------------------------------------------------

settled portion of this Award shall immediately be terminated, and you shall be
required to forfeit or remit to Allied World the difference between any amount
paid to you within the one-year period preceding the financial restatement in
respect of this Award and the amount that would have been paid to you based on
such financial restatement.

(b) You acknowledge and agree that the terms of this Section 7 may be amended or
modified by Allied World without your consent to the extent necessary to comply
with the requirements of applicable law, including Section 10D of the Exchange
Act.

8. Non-transferability. Except as otherwise may be provided by the Committee,
the limitations set forth in Section 9(c) of the Plan shall apply to this Award.
Any assignment in violation of the provisions of this Section 8 or Section 9(c)
of the Plan shall be null and void.

9. Withholding, Consent and Legends.

(a) The delivery of Shares and/or cash pursuant to Section 3 is conditioned on
your satisfaction of any applicable withholding taxes (in accordance with
Section 9(l) of the Plan). In the event that there is withholding tax liability
in connection with the vesting or settlement of this Award, you may satisfy, in
whole or in part, any withholding tax liability by having Allied World withhold
from the number of Shares and/or cash you would be entitled to receive upon
settlement of this Award an amount in cash or a number of Shares having a Fair
Market Value (which shall either have the meaning set forth in the Plan or shall
have such other meaning as determined by Allied World in accordance with
applicable withholding requirements) equal to such withholding tax liability.

(b) Your rights in respect of your RSUs are conditioned on the receipt by the
Company or third-party stock plan administrator, as applicable, to the full
satisfaction of the Committee of any required consents that the Committee may
determine to be necessary or advisable (including, without limitation, your
consenting to deductions from your wages, or another arrangement satisfactory to
the Committee, to reimburse the Company for advances made on your behalf to
satisfy withholding and other tax obligations in connection with this Award).

(c) Allied World may affix to Certificates representing Shares issued pursuant
to this RSU Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with Allied World). Allied World may advise the
transfer agent to place a stop transfer order against any legended Shares.

10. No Rights to Continued Employment. Nothing in this RSU Agreement or the Plan
shall be construed as giving you any right to continued employment by the
Company or affect any right that the Company may have to terminate or alter the
terms and conditions of your employment.

11. Successors and Assigns of Allied World. The terms and conditions of this RSU
Agreement shall be binding upon, and shall inure to the benefit of, Allied World
and its successor entities.

 

-5-



--------------------------------------------------------------------------------

12. Committee Discretion. The Committee shall have full discretion with respect
to any actions to be taken or determinations to be made in connection with this
RSU Agreement, and its determinations shall be final, binding and conclusive.

13. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this RSU Agreement as permitted by the Plan, and the
Board may amend the Plan in any respect. Notwithstanding the foregoing and
except as otherwise provided for in Section 7(b), no such amendment shall
materially adversely affect your rights and obligations under this RSU Agreement
without your consent, except that the Committee reserves the right to accelerate
the delivery of the Shares and in its discretion provide that such Shares may
not be transferable until the applicable Delivery Date on which such Shares
otherwise would have been delivered (and that in respect of such Shares you
remain subject to the repayment obligations of Sections 5 and 7 in the
circumstances under which the Shares would not have been delivered pursuant to
Section 4, 6 or 7). Any amendment of this RSU Agreement shall be in writing
signed by an authorized member of the Committee or a person or persons
designated by the Committee.

14. Adjustment. In the event of a recapitalization, stock split, extraordinary
dividend, rights offering, split-up or spin-off, or any other extraordinary
distribution, subsequent to the date of the Date of Grant, the Committee or the
Board shall make such equitable adjustments, designed to protect dilution or
enlargement of rights, as it may deem appropriate, in accordance with the Plan.

15. Governing Law; Venue. THIS AWARD SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. IN CONSIDERATION OF YOUR
ACCEPTANCE OF THIS AWARD, YOU HEREBY EXPRESSLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF AND VENUE IN THE COURTS OF SWITZERLAND WITH RESPECT TO ANY SUIT
OR CLAIM INSTITUTED BY THE COMPANY OR YOU RELATING TO THIS AWARD.

16. Sections 409A and 457A. (a) It is intended that this Award shall be exempt
from Sections 409A and 457A of the Code pursuant to the “short-term deferral”
rule applicable to each such section, as set forth in the regulations or other
guidance published by the IRS thereunder.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Sections 409A and
457A of the Code) payable under this RSU Agreement to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Sections 409A and 457A of the Code, any
deferred compensation (within the meaning of Sections 409A and 457A of the Code)
payable to you or for your benefit under this RSU Agreement may not be reduced
by, or offset against, any amount owing by you to Allied World or any of its
Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A of the Code), (i) you shall be a specified employee (within the
meaning of Section 409A if the Code and using the identification methodology
selected by Allied World

 

-6-



--------------------------------------------------------------------------------

from time to time) and (ii) Allied World shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Sections 409A and 457A of the Code) the payment of which is required
to be delayed pursuant to the six-month delay rule set forth in Section 409A of
the Code in order to avoid taxes or penalties under Section 409A of the Code,
then Allied World shall not pay such amount on the otherwise scheduled payment
date but shall instead pay it, without interest, on the first business day after
such six-month period.

(d) Notwithstanding any provision of this RSU Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Sections 409A
and 457A of the Code, Allied World reserves the right to make amendments to this
RSU Agreement as Allied World deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A or 457A of the Code. In any
case, you shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on you or for your account in connection
with this RSU Agreement (including any taxes and penalties under Sections 409A
and 457A of the Code), and neither Allied World nor any of its Affiliates shall
have any obligation to indemnify or otherwise hold you harmless from any or all
of such taxes or penalties.

17. Company. The term “Company” and “Allied World” as used in this RSU Agreement
(including the attached Glossary of Terms) with reference to employment shall
include Allied World and its subsidiaries.

18. Counterparts. This RSU Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. You and Allied World hereby
acknowledge and agree that signatures delivered by electronic means (including
by facsimile, “pdf” or through any third-party stock plan administrator ) shall
be deemed effective for all purposes.

19. Headings. The headings in this RSU Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Allied World has caused this RSU Agreement to be duly
executed and delivered as of the Date of Grant.

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG By:  

 

Name:   Title:  

Recipient:

Total Number of RSUs:

- RSUs to be Settled in Shares (the “Share-Settled RSUs”):

- RSUs to be Settled in Cash (the “Cash-Settled RSUs”):

Date of Grant:

Vesting Dates:

BY SIGNING BELOW, YOU ACKNOWLEDGE RECEIPT OF THIS AWARD, THIS AGREEMENT AND THE
PLAN AND, AS AN EXPRESS CONDITION TO THE GRANT OF THIS AWARD, AGREE TO BE BOUND
BY THE TERMS OF THIS AGREEMENT AND THE PLAN.

 

By:  

 

Name: [                    ]

 

Street

 

City,   State   Zip Code

 

Social Security No./Local I.D. No

 

-8-



--------------------------------------------------------------------------------

Glossary of Terms

Solely for purposes of this Award, the following terms shall have the meanings
set forth below. Capitalized terms not defined in this Glossary of Terms shall
have the meanings as used or defined in the RSU Agreement or the Plan.

“Board” means the Board of Directors of Allied World.

“Client” means any client or prospective client of the Company or its
Subsidiaries to whom the Company or its Subsidiaries provided services, or for
whom the Company or its Subsidiaries transacted business, or whose identity
became known to you in connection with your relationship with or employment by
the Company.

“Competitive Enterprise” means a business enterprise that (i) engages in any
activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Company or its Subsidiaries is engaged. The activities
covered by the previous sentence include, without limitation, all insurance and
re-insurance, and insurance and reinsurance related activities, and asset
management located in Switzerland and abroad.

“Delivery Date” means each date as soon as reasonably practicable following each
Vesting Date, but in no event later than March 15 of the calendar year
immediately following each such Vesting Date, on which Shares or cash are
delivered to you in settlement of the RSUs vesting on each such Vesting Date.

“Disability” means, in the absence of any employment agreement between you and
the Company otherwise defining Disability, any physical or mental disability or
infirmity that prevents the performance of your employment duties for a period
of (i) 90 consecutive days or (ii) 120 non-consecutive days during any 12 month
period. Any question as to the existence, extent or potentiality of your
Disability upon which you and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by you
(which approval shall not be unreasonably withheld). In the event there is an
employment agreement between you and the Company defining Disability,
“Disability” shall have the meaning provided in such agreement.

“Retirement Eligibility Date” means the date on which you attain age 65.

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

 

-9-